Citation Nr: 0722530	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services received at Palm Drive Hospital on February 
22, 2002.

(Appeal from denial of service connection for post-traumatic 
stress disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel





INTRODUCTION

The veteran had active service from March 1972 to October 
1974.

This appeal is from a decision of the Department of Veterans 
Affairs (VA) San Francisco VA Medical Center (VAMC), dated in 
February 2003.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

In an undated letter, the VAMC provided the veteran notice 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
However, this letter omitted information about the evidence 
necessary to substantiate the claim.  An appropriate letter 
should be sent to the veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that: (1) informs her about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to payment or 
reimbursement of the cost of medical 
services received at Palm Drive Hospital 
on February 22, 2002; (2) informs her 
about the information and evidence that 
VA will seek to provide; (3) informs her 
about the information and evidence she is 
expected to provide; and (4) requests or 
tells her to provide any evidence in her 
possession that pertains to the claim.

2.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and her representative a supplemental 
statement of the case and an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite the claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



